Exhibit 10.2

 

Loan Commitment

 

May 9, 2019

 

The Lenders (as defined below) agree to make a short-term bridge loan to the
Company (as defined below) based on the following terms:

 

Borrower:Aerkomm Inc. (“the “Company”), a Nevada corporation.

 

Lenders:Rising Development Co., Ltd. and Well Thrive Limited (each a “Lender”,
and collectively the “Lenders”). The Lenders are current shareholders of the
Company and desire to make the Loan to bridge the Company’s cash flow
requirement prior to the Company or its subsidiary obtaining a mortgage loan to
be secured by the Land (as defined below).

 

Principal Amount:Each Lender commits to loan up to $10,000,000 to the Company,
totaling $20,000,000 (the “Loan”). The Loan will be drawn down as required based
on the Company’s cash needs. Each draw will be funded 50/50 by each Lender.

 

Initial Closing Date:The initial closing date of the Loan shall be at a date
designated by the Company within 30 days following the date that the title of
the Land is fully transferred to and vested in the Company’s subsidiary Aerkomm
Taiwan.

 

Land:The Company has entered into a real estate sales contract relating to the
acquisition by Aerkomm Taiwan (a wholly owned subsidiary of the Company ) of a
parcel of land located at the Taishui Grottoes in the Xinyi District of Keelung
City, Taiwan, which parcel consists of approximately 6.36 acres of undeveloped
land (the “Land”).

 

Maturity:All principal and interest under the Loan shall be due and payable upon
the earlier of (1) the date the Company or its subsidiary obtained a mortgage
loan secured by the Land with a principal amount of not less than $20,000,000 or
(2) one year following the date of the Initial Closing Date.

 

Interest:Bank of America Prime Rate plus 1%, calculated based on actual number
of days over 365-day year; non-compounding.

 

Collateral:The Loan shall be secured by the Land.

 

Definitive Agreements:Prior to the Initial Closing Date, the parties shall enter
into definitive agreements setting forth customary terms and conditions relating
to the Loan and the security interest on the Land.



 

Use of ProceedsThe proceeds of the Loan will be used to fund marketing, legal,
accounting and general working capital needs of the Company and its
subsidiaries.

 

Expenses:Each party shall bear its own fees, costs and expenses in connection
with the negotiation and closing of the Loan.



 



Loan Commitment1

 

 

Executed as of the date first written above:         COMPANY: AERKOMM INC.      
  By: /s/ Jeffrey Wun   Name: JEFFREY WUN   Title: CEO         LENDERS:    
RISING DEVELOPMENT CO., LTD.         By: /s/ CHANG, CHI-HUNG  (Corporate and
personal seals) Name: CHANG, CHI-HUNG   Title: Chairman         WELL THRIVE
LIMITED         By: /s/ CHANG, SHENG-CHUN  (Corporate stamp) Name: CHANG,
SHENG-CHUN   Title: Chairman  

 

Loan Commitment2

